NOS. 12-14-00366-CR
                                      12-14-00367-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ELIJAH BROWN,                                   §      APPEALS FROM THE 411TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      TRINITY COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Elijah Brown appeals the revocation of his deferred adjudication community supervision
in two causes. Appellant’s counsel filed a brief in each cause in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by separate indictments with burglary of a habitation and pleaded
“guilty” to each charge. The trial court deferred finding Appellant “guilty” of the charges and
placed him on community supervision for five years in each cause.
       On August 12, 2014, the State filed motions to proceed to final adjudication alleging that
Appellant had violated certain terms and conditions of his community supervision in each cause.
On September 30, 2014, a hearing was conducted on the State’s motions, at which Appellant
pleaded “not true” to the allegations. Following the hearing, the trial court found that Appellant
had violated multiple terms and conditions of his community supervision as alleged in the State’s
motions. Thereafter, in each cause, the trial court revoked Appellant’s community supervision,
adjudicated him “guilty” as charged, and sentenced him to imprisonment for twelve years. This
appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed briefs in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel states that he has diligently reviewed the appellate record in each
cause and is of the opinion that the records reflect no reversible error and that there is no error
upon which an appeal can be predicated. He further relates that he is well acquainted with the
facts in these cases. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807
(Tex. Crim. App. [Panel Op.] 1978), Appellant’s briefs present a chronological summation of the
procedural histories of the cases and further state that Appellant’s counsel is unable to raise any
arguable issues for appeal.1 We have likewise reviewed the records for reversible error and have
found none.


                                                  CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motions for consideration with the merits.
Having done so and finding no reversible error, we grant Appellant’s counsel’s motions for
leave to withdraw and affirm the trial court’s judgments.
         As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgments to Appellant and
advise him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with the Texas Court of Criminal

         1
           Counsel for Appellant sets forth in his motions to withdraw that he provided Appellant with a copy of
these briefs. Appellant was given time to file his own briefs in this cause. The time for filing such a brief has
expired and we have received no pro se briefs.


                                                          2
Appeals. See TEX. R. APP. P. 68.3(a). Any petition for discretionary review should comply with
the requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d
at 408 n.22.
Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 22, 2015


                                         NO. 12-14-00366-CR


                                        ELIJAH BROWN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 411th District Court
                           of Trinity County, Texas (Tr.Ct.No. 10161-A)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 22, 2015


                                         NO. 12-14-00367-CR


                                        ELIJAH BROWN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 411th District Court
                           of Trinity County, Texas (Tr.Ct.No. 10078-A)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.